          Case 21-11377-abl     Doc 142     Entered 05/18/21 10:23:43        Page 1 of 5




ATKINSON LAW ASSOCIATES LTD.                            HUSCH BLACKWELL LLP
Robert E. Atkinson, Esq. #9958                          Michael D. Fielding, Esq.
Email: robert@nv-lawfirm.com                            Admitted Pro Hac Vice
Clarisse L. Crisostomo, Esq. #15526                     michael.fielding@huschblackwell.com
Email: clarisse@nv-lawfirm.com                          4801 Main Street, Suite 1000
376 E Warm Springs Rd Suite 130                         Kansas City, Missouri 64112
Las Vegas, NV 89119                                     Telephone: (816) 983-8000
Telephone: (702) 614-0600                               Facsimile: (816) 983-8080
Local Counsel for the Debtor                            Attorneys for the Debtor


                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA

In re:                                                   Case No. 21-11377-abl
                                                         Chapter 11
SPLASH NEWS & PICTURE AGENCY, LLC
                                                         MOTION TO APPROVE
                          Debtor.                        SETTLEMENT AGREEMENT


         Splash News & Picture Agency, LLC (“Splash” or “Debtor”), as debtor and debtor-in-

possession, submits this motion (the “Motion”), by and through its counsel, for entry of an order

approving a settlement agreement, pursuant to Fed. R. Bankr. P. 9019, as hereinafter set forth.

         This Motion is made and based upon the Memorandum of Points and Authorities set forth

herein, the declaration of Emma Curzon (the “Curzon Decl.”) filed herewith, the papers and

pleadings on file herein, and any argument of counsel made at the time of the hearing of this

Motion.

                                             ATKINSON LAW ASSOCIATES LTD.


                                             /s/ Robert E. Atkinson
                                             Robert E. Atkinson, Esq. #9958
                                             Clarisse L. Crisostomo, Esq. #15526
                                             376 E. Warm Springs Rd Suite 130
                                             Las Vegas NV 89119
                                             Local Counsel for the Debtor




                                                1
HB: 4811-2201-8534.1
          Case 21-11377-abl         Doc 142     Entered 05/18/21 10:23:43        Page 2 of 5




                         MEMORANDUM OF POINTS AND AUTHORITIES
                                            BACKGROUND

         1.        On March 23, 2021 (“Commencement Date”), Splash filed its Chapter 11

bankruptcy petition.

         2.        On January 19, 2021, Splash filed a lawsuit in federal court for the Central

District of California for copyright infringement in connection with the Dispute, captioned

Splash News and Picture Agency, LLC v. Onika Tanya Maraj, Case No. 2:20-cv-551 (the

“Action”).

                                  TERMS OF THE SETTLEMENT

         3.        The parties have agreed to settle all disputes between them relating to the Action.

The terms of that settlement have been memorialized in a written settlement agreement (the

“Agreement”), which is attached hereto as Exhibit 1 to the Curzon Declaration.

         4.        The Agreement is contingent upon Bankruptcy Court approval. A summary of

the material terms of the Agreement is:

              a. Payment. Defendant shall pay the Bankruptcy Estate a lump-sum payment of

                   $65,000.00 (the “Settlement Amount”) within ten (10) business days following

                   approval of the Bankruptcy Court.

              b. License. Splash hereby grants Defendant license in Section 2 of the Agreement.

              c. Releases. The Parties agree to the mutual general releases in Section 3 of the

                   Agreement.

The foregoing is merely a summary of certain of the material terms of the settlement and is

qualified in its entirety by the Agreement itself, which contains many terms.




                                                   -2-
HB: 4811-2201-8534.1
          Case 21-11377-abl          Doc 142      Entered 05/18/21 10:23:43          Page 3 of 5




                              LEGAL AUTHORITY AND ARGUMENT

         5.        Pursuant to Bankruptcy Rule 9019, the Court may approve a proposed

compromise after notice and a hearing.

         6.        The Bankruptcy Court is afforded great latitude in approving compromise

agreements. However, the Court’s discretion is not unlimited; compromises must also be fair

and equitable. Woodson v. Fireman's Fund Ins. Co. (In re Woodson), 839 F.2d 610, 620 (9th

Cir. 1988). Such agreements must also be reasonable under the particular circumstances of the

case, and in the estate’s best interests. In re Mickey Thompson Entertainment Group, Inc., 292

B.R. 415, 420 (B.A.P. 9th Cir., 2003).

         7.        In reviewing proposed compromises, “courts need not rule upon disputed facts

and questions of law, but rather only canvass the issues. A mini trial on the merits is not

required.” Burton v. Ulrich (In re Schmitt), 215 B.R. 417, 423 (9th Cir. B.A.P. 1997); see also In

re Hyloft Inc., 451 B.R. 104, 109 (Bankr.Nev., 2011).

         8.        In deciding whether to approve a proposed settlement, the bankruptcy court must

make an informed decision; the court must independently make a finding that the compromise is

reasonable, fair and equitable. Hyloft at 109.

         9.        In determining the fairness, reasonableness and adequacy of a proposed

settlement, the Court should consider the following four factors (each, an “A&C Factor”):

                   “(a) The probability of success in the litigation; (b) the difficulties, if
                   any, to be encountered in the matter of collection; (c) the complexity
                   of the litigation involved, and the expense, inconvenience and delay
                   necessarily attending it; (d) the paramount interest of the creditors
                   and a proper deference to their reasonable views in the premises.”

                   Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1381 (9th
                   Cir.), cert. denied, 479 U.S. 854 (1986); see also Woodson at 620
                   (citing to A & C Properties); Mickey Thompson at 420 (same).



                                                     -3-
HB: 4811-2201-8534.1
            Case 21-11377-abl        Doc 142      Entered 05/18/21 10:23:43          Page 4 of 5




         10.       Overall, the A&C Factors favor approval of the proposed compromise. Each is

analyzed below.


A. Probability of Success in the Litigation

         11.       Given the cost of discovery and vagaries of litigation, the Settlement Amount

is within a range of reasonable outcomes for this case, and so the first A&C Factor

(probability of success in litigation) favors approval of the settlement.

B. Difficulties in Collection

         12.       Overall, this factor is either neutral in the calculus, or very slightly in favor of

approval of the settlement.

C. Complexity, Expense, Delay, and Inconvenience of the Litigation

         13.       Pursuing and litigating the Action would undoubtedly be expensive relative to

the amount in dispute. The expense and delay resulting from ongoing litigation will be

avoided by approval of the settlement. Accordingly, the third A&C Factor heavily favors

approval of the settlement.

D. Interests of the Creditors

      14.      The proposed settlement is in the best interests of the creditors because it

maximizes the return to creditors. The Settlement Amount is in the reasonable range of

expected recoveries, and, as noted above, if active litigation occurs over the next year or

more, then the costs of litigating may cause the net recovery to unsecured creditors to be

smaller than they will receive if the settlement is approved.

      15.      The parties believe that this settlement results in a quick, fair, and reasonable

recovery for the general unsecured creditors of the estate, factoring in the overall recovery,

and the relative costs associated with litigating this case outside of this settlement.


                                                     -4-
HB: 4811-2201-8534.1
            Case 21-11377-abl       Doc 142      Entered 05/18/21 10:23:43        Page 5 of 5




      16.      Accordingly, the proposed settlement is in the best interest of the creditors of the

Bankruptcy Estate, and that the fourth A&C Factor (interests of the creditors) favors

settlement.

                                        RELIEF REQUESTED

         17.       Splash respectfully requests that the Court approve the Agreement, pursuant to

Bankruptcy Rule 9019, and other applicable law as discussed above.

                                             CONCLUSION

         Based on the foregoing, the Debtor respectfully requests that the Court enter an Order

granting the Motion in its entirety, thereby approving the Settlement Agreement and General

Release and authorizing the Parties to take any actions necessary to effectuate the terms of the

Settlement Agreement. The Debtor also requests such other and further relief as the Court deems

just and proper.

Dated: May 18, 2021.                      Respectfully submitted,

                                                  HUSCH BLACKWELL LLP

                                                  /s/ Michael D. Fielding
                                                  Michael D. Fielding, Esq.
                                                  Admitted Pro Hac Vice
                                                  4801 Main Street, Suite 1000
                                                  Kansas City, Missouri 64112
                                                  Attorneys for the
                                                  Debtor and Debtor-in-Possession




                                                   -5-
HB: 4811-2201-8534.1
